WASSERSTROM, Judge.
Defendant appeals from a judgment finding her guilty of a violation of the City’s traffic ordinances. Her brief sets out the following points: (1) A police officer who failed to appear and testify in municipal court may not be permitted to testify in circuit court on appeal; (2) An information based upon a Missouri Uniform Traffic Ticket may not be amended without leave of court; and (3) An information based upon a Missouri Uniform Traffic Ticket may not be amended without notice to the defendant.
These purported points are purely abstract statements of law and present nothing for review. Rule 84.04(d), V.A.M.R.; Boyd v. Boyd, 459 S.W.2d 8, l. c. 12 (Mo.App.1970); Epperson v. Nolan, 452 S.W.2d 263, l. c. 267-268 (Mo.App.1970); Scarato v. Hayward, 446 S.W.2d 135, l. c. 136-137 (Mo.App.1969).
The appeal is therefore dismissed.
All concur.